TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00657-CR



                                 Frank Fitzgerald, III, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 72752, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Frank Fitzgerald, III seeks to appeal from a judgment of conviction for

possession with intent to deliver a controlled substance in an amount of four grams of more but less

than 200 grams. See Tex. Health & Safety Code § 481.112(a), (d). The trial court has certified that:

(1) this is a plea-bargain case and appellant has no right of appeal, and (2) appellant waived the right

of appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                                __________________________________________
                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 13, 2014

Do Not Publish